DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “a second side of all of the two or more seal members” in lines 6-7 should be “the second side of all of the two or more seal members”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbee, Jr. (4484625 –“Barbee”).
Barbee discloses a sealing assembly, comprising:

a sealing tool (i.e., figs. 1-2, with packers 64, 132) the sealing tool having: 
a mandrel 24, the mandrel being an elongated tubular member with a central passage 26; 
two or more seal members 64, 132 circumscribing the mandrel, the seal members moveable between a retracted position (fig. 1) where the two or more seal members have a minimal outer diameter and an extended position (fig. 2) where the two or more seal members have an expanded outer diameter; 
a seal actuator (force of fluid -hydraulic actuator, i.e., col. 5:61- col. 6:2, pistons moved by force of fluid) operable to move the two or more seal members 64, 132 between the retracted position (fig. 1) and the extended position (fig. 2); 
a pressure communication port 42 located between adjacent of the two or more seal members, the pressure communication port including an opening 42 through a sidewall of the mandrel 24 extending from the central passage 26 to an exterior 116 (see fig. 2, exterior 116 between adjacent of the two or more seal members 64/132) of the sealing tool; and 
a pressure communication valve 44 associated with the pressure communication port (44 blocks port 42 in fig. 1 and opens port 42 in fig. 2), the pressure communication valve operable to move between an open position (fig. 2) where the pressure communication valve provides a path for flow of a fluid between the central passage 26 and the exterior 116 of the sealing tool between adjacent of the two or more seal members 64, 132, and a closed position (fig. 1) where the pressure communication valve prevents flow of the fluid through the pressure communication port 42. 

Re claim 6, a communication system (fluid and flexibility of valve/sleeve 44), the communication system operable (i.e., col. 5:42-45, “Although sleeve 44 overlies apertures 42, the sleeve is sufficiently flexible to permit the free movement of fluid from flow passage 26 through apertures 42 and into annular chamber 116”) to instruct the pressure communication valve to move between the open position and the closed position. 
Re claim 7, the sealing tool includes a first connector (upper threads, see fig. 1) oriented to secure the sealing tool to a first string 160, and a second connector (lower threads) oriented to secure the sealing tool to a second string 162, the first string and the second string each having an inner bore axially aligned (see fig. 1) and in fluid communication with the central passage 26 of the mandrel. 
Re claim 8, including a pressure gauge operable to measure a pressure of the fluid (i.e., col. 5:58-59, “a pressure of approximately 438 psi is generated within annular chamber 116” – It requires a pressure gauge or sensor to read 438 psi).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Barbee in view Blakey et al. (20200181995 – “Blakey”).
Re claim 2, Barbee teaches two communication ports 42 and two sealing members 64, 132, but is silent on a number of pressure communication ports one less than a number of seal members. Blakey discloses sealing tool 5 (fig. 4) with two communication ports 78 that can be one (i.e., pgh. 16:7-8, “at least one”) and two sealing members 62, 68. It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the sealing tool of Barbee, with number of communication port, as taught by Blakey to make the sealing tool less complex.  
Blakey further discloses,
Re claim 4, 
a second end port 126 (i.e., figs. 4, 5), the second end port located on a second side (below) of all of the two or more seal members 62, 68; and
a second end valve 130 associated with the second end port 126, the second end valve operable to move between an open position (see fig. 5, port 61 connected to 126 through chamber 124 is open) where the second end valve provides a path for flow .
Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blakey in view of Barbee.
Blakey discloses a method, comprising:
Re claim 14:
providing a sealing tool 5 (fig. 4), the sealing tool having: 
a mandrel 40, the mandrel being an elongated tubular member with a central passage 32; 
two or more seal members 62, 68 circumscribing the mandrel, the seal members moveable between a retracted position (see fig. 4) where the two or more seal members have a minimal outer diameter and an extended position (see fig. 5) where the two or more seal members have an expanded outer diameter; 
a seal actuator 36 (i.e., pghs. 15, 24, Both of upper and lower sealing assemblies 62 and 68 are moveable from the unset to the set position utilizing single setting tool 36) operable to move the two or more seal members 62, 68 between the retracted position and the extended position; 
a pressure communication port 78/46 located between adjacent of the two or more seal members 62, 68 the pressure communication port including an opening 46 through a sidewall of the mandrel 40 and extending (through pot 70, see fig. 4) from the central passage 32 to an exterior of the sealing tool 5; and engaging an interior surface 
Blakey is silent on a pressure communication valve associated with the pressure communication port, the pressure communication valve operable to move between an open position where the pressure communication valve provides a path for flow of a fluid between the central passage and the exterior of the sealing tool between adjacent of the two or more seal members, and a closed position where the pressure communication valve prevents flow of the fluid through the pressure communication port. Barbee teaches a pressure communication valve 44 (fig. 1) associated with the pressure communication port 42, the pressure communication valve operable to move between an open position (see fig. 2) where the pressure communication valve provides a path for flow of a fluid between the central passage 26 and the exterior of the sealing tool between adjacent of the two or more seal members 64, 132 and a closed position (see fig. 1) where the pressure communication valve 44 prevents flow of the fluid through the pressure communication port. It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the sealing tool of Blakey, with a pressure communication valve, as taught by Barbee, for an optimal performance of the sealing tool since it prevents flow of fluid from the exterior of the sealing tool that generally comprises waste materials such as debris, cuttings, sand, etc. into the mandrel (i.e., Barbee, col. 6:47-54). 
Blakey further discloses,
Re claim 16,

a second end valve 130 associated with the second end port 126, the second end valve operable to move between an open position (see fig. 5, port 61 connected to 126 through chamber 124 is open) where the second end valve provides a path for flow of the fluid between the central passage 32 and the exterior of the mandrel 40 on a second side of all of the two or more seal members 62, 68, and a closed position (see fig. 4) where the second end valve 130 prevents (port 61 connected to 126 through chamber 124 is blocked as seen in fig. 4) flow of the fluid through the second end port 126; and where the method further includes moving the second end valve 130 from the open position (fig. 5) to the closed position (fig. 4) after moving each of the two or more seal members 62, 68 from the retracted position (fig. 4) to the extended position (fig. 5).
Barbee further teaches,
Re claim 15, a piston assembly 74, 110 and the method further includes moving all of the two or more seal members 64, 132 between the retracted position (fig. 1) and the extended position (fig. 2) with the piston assembly (piston 74 actuates seal 64 and piston 110 actuates seal 132).
Re claim 18, instructing (by fluid) the pressure communication valve (i.e., col. 5:42-45, “Although sleeve 44 overlies apertures 42, the sleeve is sufficiently flexible to permit the free movement of fluid from flow passage 26 through apertures 42 and into annular chamber 116”) to move between the open position and the closed position with a communication system (flexibility of valve/sleeve 44). 

Re claim 20, measuring a pressure of the fluid with a pressure gauge (i.e., col. 5:58-59, “a pressure of approximately 438 psi is generated within annular chamber 116” – It requires a pressure gauge or sensor to read 438 psi).
more seal members, and a closed position where the first end valve prevents flow of the fluid through the first end port. 

Allowable Subject Matter
Claims 9-13 are allowed.
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676